ALLOWABITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a device and a method for measuring the flow rate of cooling air in a cooling air circuit of a casing of a high-pressure turbine of a turbomachine over the closest prior art which is French Patent Publication No. FR-2999226-A1, which, in page 2, lines 2-3, teaches that measurements are made at least by a first sensor of pressure, disposed at a fan of the turbomachine, by a sixth sensor of rotational speed of a high-pressure shaft, of a rotational speed of the high-pressure shaft, by a seventh sensor of the degree of opening of at least one valve of the cooling air circuit, of a degree of valve opening of the cooling air circuit, a computing unit computes the flow rate of cooling air as a function of at least the total pressure at the fan, of the static pressure at the outlet of the high-pressure compressor, of the rotational speed of the high-pressure shaft and of the degree of valve opening of the cooling air circuit.
Prior art fails to teach or fairly suggest measurements are made at least by a first sensor of pressure, disposed at a fan inlet of a fan of the turbomachine, of a total pressure at the fan inlet, by a second sensor of pressure, disposed at an outlet of a high-pressure compressor of the turbomachine, of a static pressure at the outlet of the high-pressure compressor, by a fifth sensor of rotational speed of a low-pressure shaft, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of seven patent publications.
US20200300111A1, US20190376408A1, US20170298755A1, US20140271119A1, US5,005,353A, US4,003,249A, and US3,167,954A are cited to show a method and device for controlling gas turbine engine.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745